DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two sets of claim 23. Therefore, the second claim 23 has been renumbered to claim 24; claim 24 has been renumbered to claim 25; claim 25 has been renumbered to claim 26; claim 26 has been renumbered to claim 27.
Claims 26 and 27 are objected to because of the following informalities:  The first word in the claim should be capitalized. Please change “the” to - -The- -.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor of claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 states “an actuator” it is unclear if applicant is referring to the first actuator or the second actuator of claim 21, or if applicant is defining a third separate actuator. It is further unclear if the plate as defined in claim 27 is one of a plurality of plates that create the barrel as defined in claim 21, or if it is a separate defined plate attached to the motor. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Deursen (US 4,456,0020) in view of Nagelkerke (US 4,260,871).
Van Deursen discloses a variable diameter adjustable hair tool comprising a barrel (10) that hair can be wound around, and transfer heat to said hair (see Col. 2, lines 40-50), that includes a plurality of plates (12); the barrel of claim 7 with a first However, Nagelkerke teaches a hair tool (see FIG. 2) for supporting and heat hair curlers.The hair tool (see FIG. 2) having a heater (4 and 2) that transfers heat at a specified temperature of a hair curling barrel (see thermostat 5 which regulates temperature delivered by heating rod 2 to the curling barrel 3), a power unit to provide power to the heating unit (see connecting lead 6 which connects the appliance to a voltage source for power), and a handle (1) connected to the barrel that does not conduct heat (see FIGS. 1-2 depicting connection between handle 1 and barrel 3; see also Col. 2, lines 3-30 providing the use of the heater in the handle of the device to heat the hair rollers and separate the heated hair rollers from the handle as the handle permits manipulation without burning the user ) as a tool to aid in curling hair by removing the need of a user to handle and touch heated hair rollers (see Col. 2, lines 25-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify to modify the hair roller device of van Deursen to include the hair roller device as part of a hair tool  with a handle and heating .

Allowable Subject Matter
Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that van Deursen does not disclose two independent actuators that operate independent of each other, this limitation is not disclosed in claim 1, claim 1 merely sets forth two actuators which is meet by van Deursen which teaches an actuator at each end.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/18/2021